DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-10 are directed to methods, and claims 11-20 are directed to systems, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 11 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or content access for transaction processing system, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving an indication, generating a code, displaying the code, generating content, and storing content. These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of content access for transaction processing with generally recited computer elements such as a resource provider computer, memory, display device, and processor. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a resource provider computer, memory, display device, and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 2, the claim is directed to limitations which serve to limit by a push transaction processing system. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 4, the claim is directed to limitations which serve to limit by a QR code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, the claims are directed to limitations which serve to limit by a reference link. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6-7 and 12-13, the claim is directed to limitations which serve to limit by a second machine-readable code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8-10, the claims are directed to limitations which serve to limit by memory locations and serial numbers. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claim 14, the claims are directed to limitations which serve to limit character length. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by a user device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a receipt. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 19, the claim is directed to limitations which serve to limit by documentation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by different types of content. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  	Claims 1, 3-5, 11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew (2013/0317835).
Re Claims 1, 11: Mathew discloses comprising:
receiving, at a resource provider computer, an indication of one or more items for which a transaction is to be conducted (see [0054] quantity of items purchased);
assigning, by the resource provider computer to the transaction, a reference link, the reference link comprising a reference to a location stored in memory (see [0027] discloses reference numeral, [0107] discloses memory location, [0074] executable links);
generating, by the resource provider computer based at least in part on details of the transaction, a machine-readable code (see [0026] discloses generating optical code);

upon receiving an indication of completion of the transaction at the resource provider computer, generating a transaction-related content (see [0070] discloses printed receipt which is transaction-related content); and
storing, by the resource provider computer at the memory location, the generated transaction-related content, wherein the transaction-related content may be accessed by the user device via the reference link (see [0012] storing claim number reference where claim number is encoded in optical code, [0074-0075] executable links).
Re Claim 3: Mathew discloses wherein the indication of completion of the transaction is devoid of identifying information for the user device (see [0070] completed transaction without identifying information).
Re Claim 4: Mathew discloses wherein the machine-readable code is a quick response (QR) code (see [0033-0034] discloses QR code).
Re Claim 5: Mathew discloses wherein the machine-readable code includes the reference link (see [0012] claim number reference where claim number is encoded in optical code).
Re Claim 15: Mathew discloses wherein the transaction is completed using a payment device associated with the user device (see [0079] discloses network-connected device).
Re Claim 16: Mathew discloses wherein the resource provider computer is not provided with any indication of the payment device (see [0076] payee simply informed bill settled).

Re Claim 18: Mathew discloses wherein the transaction-related content comprises a receipt for the transaction (see [0056-0058] discloses receipt).
Re Claim 19: Mathew discloses wherein the transaction-related content comprises documentation relating to at least one of the one or more items (see [0101] discloses documentation).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 
9.  	Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathew (2013/0317835) in view of Brendell et al (2013/0054413).
Re Claim 9: However, Mathew fails to disclose the following. Meanwhile, Brendell discloses wherein the item information comprises a serial number for a specific instance of an item of the one or more items (see [0019] discloses serial number). From the teaching of Brendell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Brendell’s disclosure of a serial number in order for “a contactless payment system for merchant transactions… (see Brendell Abstract).”
Re Claim 10: However, Mathew fails to disclose the following. Meanwhile, Brendell discloses wherein the location stored in memory is associated with the serial number for the specific instance of the item (see [0019] discloses serial number). From the teaching of Brendell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Brendell’s disclosure of a serial number in order for “a contactless payment system for merchant transactions… (see Brendell Abstract).”
10.  	Claims 6-8, 12-13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathew (2013/0317835) in view of Liberty et al (2014/0172531).
Re Claim 6: However, Mathew fails to disclose the following. Meanwhile, Liberty discloses further comprising generating, by the resource provider computer based at least in part on the indication of completion of the transaction, a second machine-readable code, 
Re Claim 7: However, Mathew fails to disclose the following. Meanwhile, Liberty discloses wherein the second machine-readable code is presented to the user device within a fraction of a second of the machine-readable code being scanned by a user device (see [0020, 0062, 0068] disclose second code). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Liberty’s disclosure of a second code in order for “… performing transactions using a quick response (QR) code… (see Liberty Abstract).”
Re Claim 8: However, Mathew fails to disclose the following. Meanwhile, Liberty discloses wherein the location stored in memory is associated with a remote server (see [0034] discloses remote memory storage devices). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Liberty’s disclosure of a remote server in order for “… performing transactions using a quick response (QR) code… (see Liberty Abstract).”
Re Claim 12: However, Mathew fails to disclose the following. Meanwhile, Liberty discloses wherein providing the user device with access to the transaction-related content comprises generating a second machine-readable code that includes the transaction-related content (see [0020, 0062, 0068] disclose second code). From the teaching of Liberty, it would 
Re Claim 13: However, Mathew fails to disclose the following. Meanwhile, Liberty discloses wherein the second machine-readable code that includes the transaction-related content is generated if a character length of the transaction-related content is below a threshold value (see [0020, 0062, 0068] disclose second code). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Liberty’s disclosure of a second code in order for “… performing transactions using a quick response (QR) code… (see Liberty Abstract).”
Re Claim 20: However, Mathew fails to disclose the following. Meanwhile, Liberty discloses wherein the transaction-related content comprises at least one of a user manual, a warranty application, a deed, or bonus content associated with the at least one of the one or more items (see [0040] discloses bonus). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Liberty’s disclosure of a bonus in order for “… performing transactions using a quick response (QR) code… (see Liberty Abstract).”
11.  	Claims 2 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathew (2013/0317835) in view of Badal-Badalian et al (2018/0150832).
Re Claim 2: However, Mathew fails to disclose the following. Meanwhile, Badal discloses wherein the transaction is completed via a push transaction processing system (see [0149, 0221-0222] discloses push systems). From the teaching of Badal, it would have been obvious to 
Re Claim 14: However, Mathew fails to disclose the following. Meanwhile, Badal discloses wherein a third machine-readable code that includes a link to a memory location is generated if a character length of the transaction-related content exceeds the threshold value, wherein the transaction-related content is stored at the memory location (see [0151] discloses minimum character length). From the teaching of Badal, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mathew’s invention with Badal’s disclosure of character length in order for “… electronic commerce payment processing… (see Badal Abstract).”
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687